         Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         IN THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

NEODRON LTD.,
                                                  C.A. No. 6:20-CV-00560-ADA
                      Plaintiff,

               v.                                 JURY TRIAL DEMANDED

STMICROELECTRONICS N.V.;
STMICROELECTRONICS, INC.;
STMICROELECTRONICS (NORTH
AMERICA) HOLDING, INC.,

                      Defendants.


         JOINT MOTION FOR ENTRY OF DISPUTED SCHEDULING ORDER

       Neodron Ltd., STMicroelectronics, Inc. and STMicroelectronics (North America) Holding,

Inc. have a dispute regarding the schedule following the Markman hearing. A proposed schedule

comparing each of the parties’ positions to the Sample Order Governing Proceedings—Patent Case

(“Default Schedule”) is set forth below. The bulk of the parties’ dispute centers on when the trial

date should be and the length of the fact discovery period.

Neodron’s Position:

       If STMicroelectronics had actual issues with the Estimated Trial Date, including

reasonable adjustments to the default dates flowing from the Estimated Trial Date,

STMicroelectronics did not advise Ms. Santasawatkul of this issue prior to the cancellation of this

CMC despite Ms. Santasawkul advising the parties of the Estimated Trial Date. See generally Ex.

B. Neodron’s proposal adopts the Estimated Trial Date of December 27, 2021 advised by Ms.

Santasawatkul, see Ex. B (10/21 Email from. Ms. Santasawatkul), a date that appears to work best

for the Court and which Neodron prefers. Based on this date, which is three months shorter than
         Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 2 of 8




the date that is 52 weeks after the Markman (March 25, 2022), Neodron proposes shortening the

fact discovery period by a reasonable and modest two months from 10/22/22 under the default

schedule to 8/20/22, which Neodron believes is more than sufficient time for the parties to conduct

fact discovery. Neodron does not believe that this case necessitates a longer discovery period,

based on experience Neodron has had with other cases before this Court that are even more

complex and which feature more patents. Indeed, the Order Governing Proceedings contemplates

that “reasonable amendments to the case schedule” are permitted “in light of the actual trial date.”

See D.I. 22 at n.6. Additionally, STMicroelectronics appears to be represented by competent

counsel, mitigating concerns of unfair prejudice.

       Neodron further advises this Court that the issues here overlap with two other cases. Out

of efficiency considerations for this Court and the parties, Neodron requests that any schedule

adopted by this Court be the same as those in the following actions: Neodron Ltd. v. Cypress

Semiconductor Corp., 6:20-cv-523-ADA, Neodron Ltd. v. STMicroelectronics N.V., et al., 6:20-

cv-00560-ADA, and Neodron Ltd. v. Renesas Electronics Corp., et al., 6:20-cv-00529-ADA.

STMicroelectronics, Inc. and STMicroelectronics (North America) Holding, Inc.’s Position:

       The full fact discovery period contemplated by the Default Schedule is needed in this case.

While STMicroelectronics, Inc. (“ST Inc.”) and STMicroelectronics (North America) Holding,

Inc.’s (“ST North America”) are committed to the quick and efficient resolution of this dispute,

cutting the Default Schedule by three months—as would be required for trial to proceed in

Demember, 2021—will unfairly prejudice ST Inc. and ST North America by depriving both

entities of the opportunity to fully and fairly develop their defenses. Given the number of patents

at issue, the number and complexity of the accused products, and that Plaintiff, third party

inventors, and unserved party STMicroelectronics N.V. are all foreign entities will require




                                                                                              Page 2
             Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 3 of 8




additional time to coordinate and obtain relevant discovery.

        Moreover, the December 27, 2021 tentative trial date overlaps winter holidays when ST

Inc. and ST North America are closed. Testifying at trial will place an undue burden on ST Inc.

and ST North America by potentially requiring their respective witnesses to travel and participate

during a time when the company is closed. Imposing this hardship is not necessary to resolve this

action. The holiday break—December 24th through January 4th, when ST Inc. and ST North

America’s offices are closed—is also the reason why ST proposes exchanging proposed claim

construction on January 8, 2021, so that it may have the benefit of allowing the relevant individuals

at ST to review and comment on any proposed constructions.

        Counsel for Neodron is correct that the schedule for trial was not raised in response to Ms.

Santasawatkul’s email. ST Inc. and ST North America perceived the correspondence and the

determinination of cancelling the Case Management Conference to focus primarly on pre-

Markman issues and not trial scheduling matters. Additionally the Court’s Order Governing

Proceedings – Patent Case states that “[t]he Court expects to set [the trial] dates at the conculsion

of the Markman Hearing,” and therefore ST Inc. and ST North America did not raise the issue at

that time.

        While ST Inc. and ST North America understand that Plaintiffs’ proposed schedule is based

on the December 27, 2021 tentative trial date, ST Inc. and ST North America respectfully request

that this Court adopt ST Inc. and ST North America’s proposed schedule in this action to ensure

that both entities are given the opportunity to fully and fairly defend against Neodron’s allegations.




                                                                                                Page 3
              Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 4 of 8




                                                 Exhibit A

Default       Neodron’s       ST Inc. and      Item
Schedule      Proposed        ST North
              Deadline        America’s
                              Proposed
                              Deadlines

10/9/2020     10/9/2020                        Plaintiff serves preliminary ‡ infringement contentions in the
                                               form of a chart setting forth where in the accused product(s)
                                               each element of the asserted claim(s) are found. Plaintiff
                                               shall also identify the earliest priority date (i.e. the earliest
                                               date of invention) for each asserted claim and produce: (1) all
                                               documents evidencing conception and reduction to practice
                                               for each claimed invention, and (2) a copy of the file history
                                               for each patent in suit.

10/30/2020    10/30/2020                       Deadline for Motions to Transfer

12/4/2020     12/11/2020                       Defendant serves preliminary invalidity contentions in the
                                               form of (1) a chart setting forth where in the prior art
                                               references each element of the asserted claim(s) are found, (2)
                                               an identification of any limitations the Defendant contends
                                               are indefinite or lack written description under section 112,
                                               and (3) an identification of any claims the Defendant contends
                                               are directed to ineligible subject matter under section 101.
                                               Defendant shall also produce (1) all prior art referenced in the
                                               invalidity contentions, (2) technical documents, including
                                               software where applicable, sufficient to show the operation of
                                               the accused product(s), and (3) summary, annual sales
                                               information for the accused products for the prior two years,
                                               unless the parties agree to some other timeframe.

12/18/2020    12/23/2020                       Parties exchange claim terms for construction.

1/1/2021      1/8/2021                         Parties exchange proposed claim constructions.

1/8/2021      1/8/2021                         Parties disclose extrinsic evidence. The parties shall disclose
                                               any extrinsic evidence, including the identity of any expert


     ‡ The parties may amend preliminary infringement contentions and preliminary invalidity
        contentions without leave of court so long as counsel certifies that it undertook reasonable
        efforts to prepare its preliminary contentions and the amendment is based on material identified
        after those preliminary contentions were served, and should do so seasonably upon identifying
        any such material. Any amendment to add patent claims requires leave of court so that the
        Court can address any scheduling issues.


                                                                                                   Page 4
              Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 5 of 8




                                               witness they may rely upon with respect to claim construction
                                               or indefiniteness. With respect to any expert identified, the
                                               parties shall also provide a summary of the witness’s expected
                                               testimony including the opinions to be expressed and a
                                               general description of the basis and reasons therefore. A
                                               failure to summarize the potential expert testimony in a good
                                               faith, informative fashion may result in the exclusion of the
                                               proffered testimony. With respect to items of extrinsic
                                               evidence, the parties shall identify each such item by
                                               production number or produce a copy of any such item if not
                                               previously produced.

1/15/2021     1/15/2020                        Deadline to meet and confer to narrow terms in dispute and
                                               exchange revised list of terms/constructions.

1/22/2021     1/22/2020                        Parties file Opening claim construction briefs, including any
                                               arguments that any claim terms are indefinite.

2/12/2021     2/12/2020                        Parties file Responsive claim construction briefs.

2/26/2021     2/26/2020                        Parties file Reply claim construction briefs.

3/5/2021      3/5/2020                         Parties submit Joint Claim Construction Statement. In
                                               addition to filing, the parties shall jointly submit, via USB
                                               drive, Box (not another cloud storage), § or email to the law
                                               clerk, pdf versions of all as-filed briefing and exhibits. Each
                                               party shall deliver to Chambers paper copies of its Opening,
                                               Response , and Reply Markman Briefs, omitting attachments.
                                               Absent agreement of the parties, the Plaintiff shall be
                                               responsible for the timely submission of this and other Joint
                                               filings.

3/26/21       3/26/21                          Markman Hearing at 1:30 p.m. C.T.


3/29/21       3/29/21                          Fact Discovery opens; deadline to serve Initial Disclosures
                                               per Rule 26(a).

5/7/21        4/30/21                          Deadline to add parties.

5/21/21       5/14/21     5/21/21              Deadline to serve Final Infringement and Invalidity
                                               Contentions. After this date, leave of Court is required for any
                                               amendment to Infringement or Invalidity contentions. This
                                               deadline does not relieve the Parties of their obligation to

     § To the extent a party wishes to use cloud storage, the parties should contact the law clerk to
     request a Box link so that the party can directly upload the file to the Court’s Box account.


                                                                                                    Page 5
           Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 6 of 8




                                   seasonably amend if new information is identified after initial
                                   contentions.

6/18/21    5/28/21   6/18/21       Deadline to amend pleadings. A motion is not required unless
                                   the amendment adds patents or patent claims.

9/24/21    7/23/21   9/24/21       Deadline for the first of two meet and confers to discuss
                                   significantly narrowing the number of claims asserted and
                                   prior art references at issue. Unless the parties agree to the
                                   narrowing, they are ordered to contact the Court’s Law Clerk
                                   to arrange a teleconference with the Court to resolve the
                                   disputed issues.

10/22/21   8/20/21   10/22/21      Close of Fact Discovery.

10/29/21   8/27/21   10/29/21      Opening Expert Reports.

11/26/21   9/17/21   11/26/21      Rebuttal Expert Reports.

12/17/21   10/8/21   12/17/21      Close of Expert Discovery.

12/24/21   10/15/21 12/24/21       Deadline for the second of two meet and confer to discuss
                                   narrowing the number of claims asserted and prior art
                                   references at issue to triable limits. To the extent it helps the
                                   parties determine these limits, the parties are encouraged to
                                   contact the Court’s Law Clerk for an estimate of the amount
                                   of trial time anticipated per side. The parties shall file a Joint
                                   Report within 5 business days regarding the results of the
                                   meet and confer.

12/31/21   10/22/21 12/31/21       Dispositive motion deadline and Daubert motion deadline.

1/14/22    11/5/21   1/14/22       Serve Pretrial Disclosures (jury instructions, exhibits lists,
                                   witness lists, discovery and deposition designations).

1/28/22    11/19/21 1/28/22        Serve objections to pretrial disclosures/rebuttal disclosures.

2/4/22     11/26/21 2/4/22         Serve objections to rebuttal disclosures and File Motions in
                                   limine.

2/11/22    12/3/21   2/11/22       File Joint Pretrial Order and Pretrial Submissions (jury
                                   instructions, exhibits lists, witness lists, discovery and
                                   deposition designations); file oppositions to motions in limine

2/18/22    12/7/21   2/18/22       File Notice of Request for Daily Transcript or Real Time
                                   Reporting. If a daily transcript or real time reporting of court
                                   proceedings is requested for trial, the party or parties making



                                                                                         Page 6
                 Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 7 of 8




                                         said request shall file a notice with the Court and e-mail the
                                         Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com

                                         Deadline to meet and confer regarding remaining objections
                                         and disputes on motions in limine.

3 business       12/10/21 3/1/22         File joint notice identifying remaining objections to pretrial
days before                              disclosures and disputes on motions in limine.
Final Pretrial
Conference.

Weeks after      12/14/21 3/4/22         Final Pretrial Conference. The Court expects to set this date
Markman                                  at the conclusion of the Markman hearing.
hearing (or
as soon as
practicable)

52 weeks         12/27/21 3/25/22        Jury Selection/Trial. The Court expects to set this date at the
after                                    conclusion of the Markman Hearing.
Markman
hearing (or                              Neodron: The Court has advised on 10/21/20 that 12/27/21 is
as soon as                               the Estimated Trial Date
practicable)



      Dated: October 30, 2020               Respectfully submitted,

                                            By: /s/ Reza Mirzaie
                                            Reza Mirzaie (CA SBN 246953)
                                            Paul A. Kroeger (CA SBN 229074)
                                            Philip X. Wang (CA SBN 262239)
                                            Kent N. Shum (CA SBN 259189)
                                            Jonathan Ma (CA SBN 312773)
                                            C. Jay Chung (CA SBN 252794)
                                            RUSS AUGUST & KABAT
                                            12424 Wilshire Blvd., Ste. 1200
                                            Los Angeles, CA 90025
                                            Telephone: (310) 826-7474
                                            Facsimile: (310) 826-6991
                                            Email:      rmirzaie@raklaw.com
                                                         pkroeger@raklaw.com
                                                         pwang@raklaw.com
                                                         kshum@raklaw.com
                                                         jma@raklaw.com
                                                         jchung@raklaw.com

                                            Attorneys for Plaintiff Neodron Ltd.




                                                                                             Page 7
Case 6:20-cv-00560-ADA Document 26 Filed 10/30/20 Page 8 of 8



                           By: /s/ Vishal Patel
                           Vishal Patel
                            Texas State Bar No. 24065885
                           Vishal.Patel@tklaw.com
                           Bruce S. Sostek
                            Texas State Bar No. 18855700
                           Bruce.Sostek@tklaw.com
                           Natalie M. Cooley
                           Texas State Bar No. 24079912
                            Natalie.Cooley@tklaw.com
                           Nadia Haghighatian
                            Texas State Bar No. 24087652
                           Nadia.Haghighatian@tklaw.com

                           THOMPSON & KNIGHT LLP
                           One Arts Plaza
                           1722 Routh St., Suite 1500
                           Dallas, Texas 75201
                           214.969.1386
                           214.880.3267 (Fax)

                           ATTORNEYS FOR DEFENDANT
                           STMICROELECTRONICS (NORTH
                           AMERICA) HOLDING, INC.




                                                                Page 8
